Title: To James Madison from James Simpson, 31 January 1803
From: Simpson, James
To: Madison, James


					
						No. 54
						Sir
						Tangier 31st. January 1803.
					
					A continuance of Westerly Wind, with commonly very severe weather during all this Month, having prevented the Constellation passing the Straits, No. 53 accompanies this.
					I have the honour to enclose also, a general Report of the Vessels of the United States have visited the Ports of this Empire in the course of last year.  You will see the Commercial intercourse between America and Mogadore in particular, has very materialy encreased; but the objections mentioned in No. 53 to that Trade being supported on a large scale being in my oppinion insurmountable, I still fear we shall only see occasional Adventures attended with desireable success.
					I am compelled to let this Report go incomplete, in regard to the two last arrivals, occasioned by Mr. Gwyns particular report on them having miscarried, for which I must entreat your excuse.  His Majesty still continues at Morocco.  I was fortunate in geting a supply of Carolina Rice he had asked me for, sent him there by the way of Mogadore in the first week of Rhamadan; which will no doubt have been very acceptable just at that time, for he is particularly fond of it.  As attention even in these trifling matters make very favourable impressions with these people, I beg leave to submit whether it may not be well to direct that one or two Casks Rice of the very best quality, be occasionaly sent in the Storeships or Frigates destined for Gibraltar, with a particular mark, and directions for the Consul there to hold it at my disposal.  I am induced to mention this as its but very seldom we can meet with Rice of that description to purchase, and I am confident he will ask for more.
					Alcayde Hashash has been here some days,  he has expressed to me again, the apprehensions the Captain of the Ship left at Gibraltar by the Tripolines had entertained & communicated to him, of that Ship being detained by the Adams.  I have assured him whilst she is Navigated under the Emperour’s Flag, and in conformity to the Passports granted in September last, she will be in no danger from any Ship of War of the United States.
					I beg to tribute you my sincere thanks for the accommodation afforded me of receiving my Sallary thro’ the hands of the Bankers of the United States in London; but my drafts on you for that Account having now come up to the antient Sallary, counted from the time of my arrival in this Country, I must wait your farther directions ’ere I can pass any Bills on them.  In the fullest reliance my Representations of the 3d. August last on this subject, will have met a favourable reception at the hands of The President, I entreat you will favour me with an answer thereto so soon as your leisure will permit.
					In the mean time I will enjoy the hope, that it will remove from my mind the distress it now feels, at being compelled to be so troublesome on this subject, for I trust it will not be expected I should continue to serve the Nation on a footing injurious to myself and young Family.
					The Wind having come this morning to the Eastward I shall put this up to be ready for Captain Murray, and nothing else offering worthy of troubling you with, I will only add the assurance of my being with sentiments of the highest Respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
